Citation Nr: 0026370	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  93-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a urinary retention 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty from June 1985 to January 1989.

In December 1991, the veteran was found to be incompetent, 
and his custodian is his mother.  This matter comes before 
the Board on appeal of a November 1992 rating decision that 
denied an August 1992 claim to reopen the issue on appeal.  
In July 1999, the Board reopened the claim and remanded the 
case for additional development by the Regional Office (RO).  


FINDINGS OF FACT

1.  This claim is plausible, and sufficient evidence has been 
obtained for correct disposition of the claim.

2.  There is no competent medical evidence showing a current 
urinary retention disorder.


CONCLUSION OF LAW

The appellant is not entitled to service connection for a 
urinary retention disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred a urinary retention 
disorder during service, thus warranting service connection 
for this disorder.  He contends that his service medical 
records reflect that he had a bladder disorder secondary to 
encephalopathy, which was caused by his inservice carbon 
monoxide inhalation, and that he continues to have this 
disorder.  

The Board has reviewed all the evidence of record, which 
consists of:  the appellant's contentions; his service 
medical records; reports of VA hospitalization and 
examinations conducted between 1988 and 2000; relevant VA 
outpatient treatment records dated from 1991 through 1998; 
and relevant private medical records dated in 1998.  The 
evidence pertinent to disposition of the issue on appeal is 
discussed below.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for calculi of 
the kidney or bladder may be established based on a legal 
presumption by showing that a condition manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999).  Here, the 
medical evidence does not show that the appellant has been 
diagnosed with calculi of the kidney or bladder.  Therefore, 
he is not entitled to presumptive service connection for the 
claimed condition.  As such, the Board will not further 
consider the possibility of presumptive service connection.

A review of the claims folder indicates that the veteran was 
hospitalized in service at the Biloxi VA Medical Center from 
February to May 1988.  His primary diagnosis was anoxic 
encephalopathy secondary to carbon monoxide poisoning.  
During that time, the Urology Service saw him when he 
developed a bout of acute urinary retention.  It was noted 
that his urinary retention was secondary to a neurogenic 
bladder.  Service records revealed that the veteran's urinary 
retention disorder was resolved and he was not expected to 
have any more urinary problems.  

The veteran was afforded a VA examination in February 1989 in 
conjunction with his original claim.  The diagnosis was 
anoxic encephalopathy, complicated by temporary neurogenic 
bladder.  Service connection for urinary retention was denied 
on this basis in a July 1989 rating decision.  Service 
connection was granted for seizure disorder and residuals, 
hypoxic encephalopathy.  This rating decision became final.

Based on the veteran's contention that he had continued to 
receive treatment for urinary retention from the VA Medical 
Center in Biloxi, and that his doctor told him that his 
urinary retention was the result of his carbon monoxide 
poisoning, these records were requested in the Board's August 
1995 remand.  These records, dating from May 1991 to 
September 1995, reveal that the veteran was treated off and 
on for bladder disorders, variously diagnosed a hypoflexive 
bladder, hypotonic bladder, myotonic, and hypocontractive 
bladder.  An April 1993 outpatient treatment record provided 
an assessment of hypotonic bladder questionably due to gas 
poisoning.  The impression in a February 1994 record was of 
neurogenic bladder due to CO toxicity, hypotonic, stable.  A 
May 1994 treatment record, however, indicated that the 
veteran's neurogenic bladder, which was due to a brain 
injury, was resolved.  

VA kidney imaging in February 1996 revealed mildly dilated 
collecting systems of both kidneys with a suggestion that 
ultrasound could correlate this finding.  At VA examination 
in March 1996, the examiner reported an impression of a 
history of carbon monoxide poisoning in 1988 with no 
"significant" genitourinary pathology detected.  The 
veteran acknowledged that he was basically back to normal 
with post void dribbling as his only problem. 

The Board again remanded the case in October 1996 to 
definitively determine the presence or absence of urinary 
retention.  In December 1996, a VA examiner opined that while 
renal ultrasound was essentially normal, and he was unable to 
detect significant genitourinary pathology, his ability to 
determine neurogenic abnormalities was very limited at that 
VA facility.  It was recommended that the veteran be seen at 
another facility to perform up-to-date uroflow dynamics.  In 
November and December 1998, the veteran was seen at Mobile 
Urology Group, at VA's request, and the assessment was 
hypertonic bladder dysfunction, rule out stricture.  A number 
of other examinations were scheduled for the veteran, to 
which he did not report apparently due to a series of defects 
in the notification to him of his scheduled examinations.   

The case was eventually returned to the Board, and in July 
1999, the Board reopened the claim based on a finding of new 
and material evidence under 38 C.F.R. § 3.157 (1999).  It was 
noted that the claim was originally denied because the 
disability was not found, but that latter-day medical 
documentation showed treatment for various assessments of 
urinary problems.  However, the definite existence of a 
urinary retention disorder was unknown.  As such, the Board 
again remanded the claim to perform the necessary 
development.

In March 2000, the veteran underwent VA genitourinary 
examination.  The examiner reviewed the veteran's records.  
It was noted by history that over the preceding 8 years, the 
veteran's voiding dysfunction had gradually resolved.  The 
veteran was quoted as saying, "I'm not having any 
problems," and denying urinary frequency and nocturia.  He 
stated that his urinary stream was strong, and denied 
complaints of hesitancy, dysuria, and incontinence.  He 
reported having no problems with sexual function and that he 
was able to achieve normal erections and have normal sexual 
intercourse.  The examiner noted that a renal ultrasound in 
1997 "was unremarkable.  His renal function, as measured by 
BUN and creatinine, as well as a renal scan and renogram were 
well within normal limits.  There was no evidence of 
hydronephrosis."  On examination in 2000, the bladder was 
nondistended, with no inguinal hernias present.  The penis 
was normal and both testicles and epididymis were normal in 
size and consistency.  The prostate was normal.  Urinalysis 
was entirely negative.  Electrolytes were normal, and no 
laboratory findings were reported as abnormal.  The 
impression was of transient neurogenic bladder dysfunction 
secondary to carbon monoxide poisoning, now resolved. 

The 2000 VA examiner also commented that while the renal scan 
of February 1996 had showed a mildly dilated collecting 
system of both kidneys, a December 1996 ultrasound had been 
entirely normal.  There was no evidence of hydronephrosis or 
dilation of the renal collecting system.  While the veteran 
apparently did have transient neurogenic bladder dysfunction, 
there was no current evidence of any genitourinary pathology.  
The veteran had normal renal functions, both physiologically 
and anatomically, and bladder function was also normal.  


Analysis

The threshold issue that must be resolved is whether the 
claim is well grounded, as only a well grounded claim may be 
considered on its merits.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for 
service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  

This claim is plausible.  There are several medical treatment 
reports dated during the pendency of this claim, even if not 
in the last few years, showing urinary problems of various 
names.  The veteran has claimed, albeit not at his last VA 
examination, that he had a urinary retention disorder in 
service, which continues to the present.  His service medical 
records indicate that that he had urinary retention, although 
it was thought to be resolved by the time of discharge.  
Finally, medical professionals identifying him as having a 
urinary disorder have sometimes opined that the disorder was 
related to his military service, or hypoxic encephalopathy 
therein.  

Also, the duty to assist the appellant in developing his 
claim has been satisfied in the circumstances of this case.  
The necessary and available records have been gathered, and 
veteran has been examined and even re-examined to determine 
the medical issues in his claim.  As such, the claim is well 
grounded and adequately developed.  38 U.S.C.A. § 5107(a).

While the appellant was treated for urinary retention during 
service, and he had transient urinary disorders after 
service, this does not mean that he is entitled to service 
connection.  The medical records do not show incurrence of a 
chronic urinary retention disorder at any time.  Rather, he 
was assessed with transient urinary conditions, which were 
never established to be disabling, and do not remain to be 
studied at this time.  It is also true that the appellant 
filed his claim for service connection shortly after service.  
However, clinical evaluation of his current genitourinary 
condition is normal.  And, even though the appellant stated 
that he was experiencing certain symptoms during the pendency 
of this claim, his history given at the 2000 VA examination 
was negative for abnormality.

The Board emphasizes that it does not doubt that the 
appellant experienced urinary-related discomfort both in and 
after service.  Whether the post-service symptomatology was 
related to service is beyond determination at this point due 
to the resolution of his symptoms.  However, the most recent 
and clear medical opinion of record conclusively demonstrates 
that the appellant has no current genitourinary disorder.  As 
such, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection, because the medical evidence reflecting that he 
does not have a urinary retention disorder is more persuasive 
and of greater weight than the older records and allegations 
that he did have one, related to service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

For the above reasons, the Board concludes that the evidence 
against the appellant's claim is most probative and of 
greatest weight and, based on this evidence finds, that the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  In this case, for the reasons and 
bases discussed above, a reasonable doubt does not exist 
regarding the existence of any current urinary retention 
disorder.


ORDER

Service connection for urinary retention disorder is denied.



		
	Deirdre B. Weiss
	Acting Veterans Law Judge

